DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VII in the reply filed on 9/28/2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “wherein the first, second, or third BAW resonators are arranged in an array,” however as only one of the BAW resonators are required, it is unclear how a singular BAW resonator can be arranged in an array.
Claim 41 recites “comparing the viscosity measured from the first BAW resonator with the viscosity measured from the second BAW resonator, the third BAW resonator, or both,” however, claim 35 recites that the second and third BAW resonators either measure the viscosity or has a biomolecule on the sensing surface. Claim 41 is therefore unclear if it is required to measure the viscosity with the second and/or third BAW resonator or if it is optional as recited in claim 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 34-39, 41-46 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0025459, hereinafter Zhang in view of Voiculescu, I., et al., “Acoustic wave based MEMS devices for biosensing applications,” 2012, Biosensors and Bioelectronics, 33(1): 1-9, hereinafter Voiculescu.
Regarding claim 34, Zhang teaches a method of measuring coagulation properties of blood in a sample (paragraph [0001]), the method comprising: driving a first bulk acoustic wave (BAW) resonator (item 230 and paragraph [0066]), comprising a sensing surface (paragraph [0066]), into an oscillating motion (paragraph [0066]); flowing the sample through a flow path (item 120) comprising the first bulk acoustic wave (BAW) resonators (paragraph [0066]); and detecting a resonance characteristic of the first oscillating BAW resonator while the sample is in contact with the sensing surface (paragraph [0066]).
Zhang fails to teach a second bulk acoustic wave (BAW) resonator, and a third bulk acoustic wave (BAW) resonator.
Voiculescu teaches an acoustic wave based MEMS device for biosensing applications in which an array of three bulk acoustic wave resonators are utilized in series (Voiculescu, page 7, column 1, paragraph 1) so that each BAW can be functionalized with a different biological molecule for the detection of complex analytes (Voiculescu, page 8, column 1, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added two additional BAW resonators to the method of Zhang because the additional two BAW resonators can be functionalized with a different biological molecule for the detection of complex analytes (Voiculescu, page 8, column 1, paragraph 4).
Regarding claim 35, modified Zhang teaches wherein the first BAW resonator is adapted to measure a viscosity of the sample (paragraph [0066]); wherein the second BAW resonator comprises a biomolecule on the sensing surface of the second BAW resonator that specifically binds to a component or molecule of the blood in the sample (see supra); and wherein the third BAW resonator comprises a biomolecule on the sensing surface of the third BAW resonator that specifically binds to a component or molecule of the blood in the sample (see supra).
Regarding claim 36, modified Zhang teaches further comprising: converting the resonance characteristic of the first BAW resonator into a value indicating the viscosity of the sample (paragraph [0066]); converting the resonance characteristic of the second BAW resonator into a concentration of the component or molecule of the blood in the sample (Voiculescu, page 8, column 1, paragraph 4); converting the resonance characteristic of the third BAW resonator into a concentration of the component or molecule of the blood in the sample (Voiculescu, page 8, column 1, paragraph 4); and using the value indicating the viscosity of the sample and the concentration of the component or molecule of the blood in the sample to measure the coagulation properties of the blood in the sample (paragraph [0074]).
Regarding claim 37, modified Zhang teaches further comprising: flowing the sample through a flow path comprising the first BAW resonator (paragraph [0066]), the second BAW resonator, and the third BAW resonator, wherein the first, second, and third BAW resonators are arranged in series in the flow path (see supra).
Regarding claim 38, modified Zhang teaches wherein the first, second, or third BAW resonators are arranged in an array (see supra).
Regarding claim 39, modified Zhang teaches wherein the first, second, and third BAW resonators are arranged in an array (see supra).
Regarding claim 41, modified Zhang teaches further comprising comparing the viscosity measured from the first BAW resonator with the viscosity measured from the second BAW resonator, the third BAW resonator, or both (the measuring of the viscosity at the second and third BAW resonator is optional and therefore the claim is met).
Regarding claim 42, modified Zhang teaches further comprising flowing the sample across the sensing surface of the first BAW resonator before flowing the sample across the sensing surface of the second BAW resonator, the third BAW resonator, or both (see supra).
Regarding claim 43, modified Zhang teaches further comprising flowing the sample across the sensing surface of the second BAW resonator before flowing the sample across the sensing surface of the third BAW resonator (see supra).
Regarding claim 44, Zhang teaches further comprising agitating at least a portion of the sample (paragraph [0074], the blood is agitated throughout the body before encountering the sensor).
Regarding claim 45, Zhang teaches wherein agitating at least a portion of the sample comprises active agitation or passive agitation (paragraph [0074], the valves in the human body allow for passive and active agitation).
Regarding claim 46, Zhang teaches wherein agitating at least a portion of the sample comprises passive agitation comprising placement of one or more features or valves in the flow path to cause turbulent flow (paragraph [0074], the valves in the human body allow for passive agitation).
Regarding claim 49, Zhang teaches further comprising mixing the sample with a coagulation-modifying agent (paragraph [0074]) prior to flowing the sample across the sensing surface of the first BAW resonator, the second BAW resonator, the third BAW resonator, or any combination thereof (paragraph [0074], the patient has taken an anti-coagulant and therefore it is mixed in the blood before arriving at the sensor).
Regarding claim 50, Zhang teaches wherein the coagulation-modifying agent comprises a coagulation inhibitor (paragraph [0074]).
Regarding claim 51, Zhang teaches further comprising using the viscosity of the sample from the first BAW resonator, the second BAW resonator, or any combination thereof, to determine an appropriate dosage of the coagulation inhibitor to provide to a patient for whom coagulation inhibitor therapy is indicated (paragraph [0074]).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Voiculescu as applied to claim 34 above, and further in view of United States Application Publication No. 2004/0150296, hereinafter Park.
Regarding claim 40, Zhang and Voiculescu teach all limitations of claim 34; however, they fail to teach detecting a resonance characteristic of an isolated environmental BAW reference resonator.
Park teaches a bulk acoustic resonator system which has a reference bulk acoustic resonator which generates a reference resonant frequency to be used for mixing with the measurement resonant frequency (Park, paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an isolated environmental BAW reference resonator because it would allow for the generation of a reference resonant frequency to be used for mixing with the measurement resonant frequency (Park, paragraph [0020]).

Allowable Subject Matter
Claims 47, 48, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Zhang and Voiculescu. However, the prior art does not disclose, teach or suggest the claimed combination of a method utilizing three BAW sensors to measuring coagulation properties of blood which does not agitate the blood before encountering the first BAW resonator but does agitate the blood before encountering the second and third BAW resonator nor does the prior art teach mixing the sample with a plurality of coagulation-modifying agents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796